IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


CITY OF PHILADELPHIA AND SCHOOL : No. 358 EAL 2014
DISTRICT OF PHILADELPHIA        :
                                :
                                : Petition for Allowance of Appeal from the
           v.                   : Order of the Commonwealth Court
                                :
                                :
TAX REVIEW BOARD OF THE CITY OF :
PHILADELPHIA TO THE USE OF      :
SAMUEL COOK                     :
                                :
                                :
PETITION OF: SAMUEL COOK        :


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.